            Case 1:20-cv-05936-RA Document 8 Filed 12/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SADDAM MOHAMED RAISHANI,

                             Petitioner,

                        v.
                                                                20-CV-5936 (RA)
 UNITED STATES OF AMERICA,                                       17-CR-421 (RA)
                             Respondent.                            ORDER



RONNIE ABRAMS, United States District Judge:

         The Clerk of Court is respectfully directed to mail a copy of the Court’s Memorandum

Opinion and Order, dated December 3, 2020, to the petitioner.

SO ORDERED.

Dated:      December 4, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge




                                                1
